DETAILED ACTION
This office action is sent in response to an amendment filed December 14, 2020 for application 16/897,196.
Claims 1 and 2 have been amended.  No claims have been added.  No claims have been deleted.  Thus claims 1-17 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chilappagari (Chilappagari et al., US 2014/0344647 A1).

Regarding claim 1, A storage device (Chilappagari [0004] where flash device 112 is an example of a storage device.   See also Fig. 4, 6A, and comprising: a storage controller (Chilappagari [0004] controller 116)); 
a nonvolatile memory device connected to the storage controller (Chilappagari FIG. 4 showing Flash Device 312 connected to Controller 316 which is separate from the Flash device 312 ) through a first physical interface (Chilappagari FIG. 1, see the physical interface that connects the Storage Array to the Access Module, and then to the controller, thus the Storage Array (a component of the Flash Device which is an example of a storage device) is connected to the Controller using the 1st physical interface.  See also Fig. 4 and [0025]-[0026] ); 
and a processing circuit, separate from the storage controller (FIG 6.A Access Module 408 is an example of a processing circuit), connected, through a second physical interface, to the storage controller or to the nonvolatile memory device (Chilappagari FIG. 1, See the physical interface that connects the Access Module and the Controller), 
the second physical interface being the same as the first physical interface (Chilappagari [0026] that discloses both the flash device 312 and the controller 316 communicate using a flash interface that may be compliant with ONFI (Open NAND Flash Interface), Toggle Mode, and/or Toggle V2.0), thus the second physical interface may be the same as the first physical interface which is based on the same standard).  

Regarding claim 2, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches  wherein the nonvolatile memory device is configured to communicate utilizing a first protocol, and the processing circuit is configured to communicate with the storage controller utilizing the first protocol (Chilappagari [0026] that 

Regarding claim 3, Chilappagari teaches all of the limitations of claim 2 above.  Chilappagari further teaches wherein the first protocol is Toggle or Open NAND Flash Interface (ONFI) (Chilappagari [0026] that teaches both the flash device and the controller communicate using ONFI or Toggle Mode, and/or Toggle V2.0).  

Regarding claim 4, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches wherein the processing circuit is configured to support write commands sent to the processing circuit by the storage controller (Chilappagari [0040] ‘access module 408 may write data to the storage array 404 based on requests from the controller 316’.  Chilappagari [0027] ‘The flash device 312 may have low-level read, write, and erase functionality’.  See also Chilappagari [0046] where a write request is an example of a write command.).  

Regarding claim 5, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches wherein the processing circuit is configured to support read commands sent to the processing circuit by the storage controller (Chilappagari [0040], [0027], and [0046], where a read request is an example of a read command.).  

Regarding claim 6, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches wherein the processing circuit comprises a buffer for temporary data storage (FIG 6.A Access Module 408 and buffer 412 combined are an example of a processing circuit.  See also Chilappagari [0040] access module 408 reads pages of data from the storage array 404 into the buffer 412 based on requests form the controller 316.  See also Fig. 9A that shows at step 612 that a page is received from the Flash Device, and sent as a separate step to the host at 620.  See also Chilappagari [0063] and [0064] that describes the read process shown in Fig. 9A.  ).  

Regarding claim 10, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches wherein the storage controller is configured to: read data from the nonvolatile memory device, write the data to the processing circuit (Chilappagari [0004] and [0040] that discloses the storage controller responds to read requests from the host and transfers the data from the flash device to the Access Module that contains temporary buffers.   See also Fig. 9A that shows at step 612 that a page is received from the Flash Device at the Access Module (thus written to the Access Module which is an example of a processing circuit), and sent as a separate step to the host at 620.  See also Chilappagari [0063] and [0064] that describes the read process shown in Fig. 9A. ).  

Regarding claim 11, Chilappagari teaches all of the limitations of claim 1 above.  Chilappagari further teaches wherein the processing circuit is configured to read data directly from the nonvolatile memory device (Chilappagari [0004] and [0040] that discloses the storage 

Regarding claim 12, Chilappagari teaches all of the limitations of claim 11 above.  Chilappagari further teaches wherein the storage controller is configured to write, to the processing circuit, an address, in the nonvolatile memory device, of data to be processed (Chilappagari [0052] that discloses the controller requests a first codeword (the first data to be read) by address).  

Regarding claim 13, Chilappagari teaches all of the limitations of claim 11 above.  Chilappagari further teaches wherein the processing circuit is further configured to: process the data, and write a result of the processing of the data directly to the nonvolatile memory device (Chilappagari [0004] and [0040] that discloses the storage controller responds to read and write requests from the host and transfers them to the Access Module which directly accesses nonvolatile memory device (Storage Array 404), including both read and write operations, on behalf of the Controller 316.)).  

Regarding claim 14, A system (Chilappagari [0025] a flash memory system 300), comprising: a host (Chilappagari [0025] host 108), comprising a host central processing unit (CPU) (Chilappagari [0025] host 108 may be a general-purpose processor, which is an example of a CPU), and a storage device according to claim 1 (Chilappagari [0026] flash device 312.  See wherein the host is configured to: write, to the processing circuit, an address, in the nonvolatile memory device, of data to be processed (Chilappagari [0063] ‘At 608, control requests a page read from the flash device based on addresses requested by the host’.   See also Chilappagari Fig. 8A and  [0052] where the controller sends a command to access module, where sending a command for storage and processing by the access module is an example of writing data to the access module, and the command contains an address. ).  


Regarding claim 16, Chilappagari teaches all of the limitations of claim 14 above.  Chilappagari further teaches wherein the processing circuit is configured to read the data to be processed directly from the nonvolatile memory device (Chilappagari [0004] and [0040] that discloses the storage controller responds to read and write requests from the host and transfers them to the Access Module which directly accesses nonvolatile memory device (Storage Array 404), including both read and write operations, on behalf of the Controller 316.)).  

Regarding claim 17, Chilappagari teaches all of the limitations of claim 14 above .  Chilappagari further teaches wherein the processing circuit is further configured to: process the data, and write a result of the processing of the data directly to the nonvolatile memory device (Chilappagari [0040] that discloses the access module may buffer the data temporarily before it is written to disk before it is written by the access module to the storage array 404, .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chilappagari as disclosed in claim 1 above and further in view of Munday (Munday et al, 9503094 B1).

Regarding claim 7, Chilappagari teaches all of the limitations of claim 1 above.  
However, Chilappagari does not explicitly teach wherein: the processing circuit is a programmable processing circuit and the storage controller is configured to program the processing circuit and the storage controller is configured to program the processing circuit.
Munday, of a similar field of endeavor, further teaches wherein: the processing circuit is a programmable processing circuit (Chilappagari [0072] teaches any module (i.e. the access module) may be a part of a FPGA. ), 
and the storage controller is configured to program the processing circuit (Munday provides a general purpose means for installing and configuring programmable partitions, 
Chilappagari and Munday are in a similar field of endeavor as both relate to Field Programmable Gate arrays that serve memory arrays.   Thus it would have been obvious to a person of ordinary skill before the claim invention was effective filed to incorporate the programmable regions and personas of Munday programed by a controller into the solution of Chilappagari.  One would be motivated to do so in order to (Munday, column 1, lines 25-35) substantially reduce the programming time from the order of hours to the order of seconds.


Regarding claim 8, the combination of Chilappagari and Munday teach all of the limitations of claim 7 above.
Munday further discloses wherein the processing circuit is a field programmable gate array (Chilappagari [0072] teaches any module (i.e. the access module) may be a part of a FPGA.   ).  
.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chilappagari as disclosed in claim 1 above and further in view of Munday and Duwel (Duwel, US 8,386,759 B1).
Regarding claim 9, Chilappagari teaches all of the limitations of claim 1 above.  
However, Chilappagari does not explicitly teach wherein: the storage controller is configured to write.
Munday, of a similar field of endeavor, further teaches wherein: the storage controller is configured to write (Munday, column 4, lines 61-63 teaches the controller 20 may program the programmable region 16, where programming is an example of writing,)
The motivation to combine Munday into Chilappagari is the same as set forth in claim 7 above.

The combination of Chilappagari in view of Munday discloses that a plurality of personas may be installed into the programmable regions of Munday where (Munday, column 1, lines 36-39) each persona allows the initial programmable logic design to support many different partial reconfiguration implementations.  Fig. 5 and supporting paragraphs show that personas are executed.  However, the combination of Chilappagari and Munday does not explicitly parameters to memory in the processing circuit;  -3-113045727.1Appin No. 16/897,196and Amdt date December 14, 2020Reply to Office action of August 14, 2020the processing circuit is configured to process data based on the parameters.  
Duwel, of a similar field of endeavor, further discloses writing  parameters to memory in the processing circuit; and Amdt date December 14, 2020Reply to Office action of August 14, 2020the processing circuit is configured to process data based on the parameters (Duwel, column 3 line 63 to column 4, lines 19, that discloses updating a POF that is stored on the FPGA and subsequently loaded and executed where it controls the behavior of the FPGA.  Duwel, column1, lines 30-35 clarifies a programming output file (“POF”) contains configuration data to configure the FPGA in accordance with the user’s design, where configuration data is an example of parameters. Thus when Chilappagari in view of Munday downloads program file 24 shown in FIG.1 and FIG. 2 of Munday it would download configuration data to program into the programmable region 16 of Munday which may contain memory blocks (see Munday, column 6, lines 19-27).); 
Chilappagari, Munday, and Duwel are all in a similar field of endeavor as all relate to managing applications on a FPGA device.   The motivation for combine Chilappagari and Munday is the same as claim 7.   And it would have been obvious to one of ordinary skill in the art to combine the Configuration Controller, including the configuration data of Duwel into the solution of Chilappagari and Munday.   One would be motivated to do so in order to (Duwel, column 1, lines 48-50) have a more flexible configuration where the configuration steps that the configuration controller will perform are not required to be known at the time the FPGA is fabricated.  
-3-113045727.1Appin No. 16/897,196 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Chilappagari as disclosed in claim 14 above and further in view of Duwel (Duwel, US 8,386,759 B1).

Regarding claim 15, Chilappagari teaches all of the limitations of claim 14 above.  
However, Chilappagari does not explicitly teach wherein: the host is configured to write parameters to memory in the processing circuit; and the processing circuit is configured to process data based on the parameters.
Duwel of a similar field of endeavor, further teaches wherein: the host is configured to write parameters to memory in the processing circuit; and the processing circuit is configured to process data based on the parameters (Duwel, column 3 line 63 to column 4, lines 19, that discloses updating a POF that is stored on the FPGA and subsequently loaded and executed where it controls the behavior of the FPGA.  Duwel, column1, lines 30-35 clarifies a programming output file (“POF”) contains configuration data to configure the FPGA in accordance with the user’s design, where configuration data is an example of parameters.  See also Duwel Fig. 4 and supporting paragraphs column 6, line 58 – column 7, line 25 that discloses this may be controlled using a general processing system, including hybrid systems, including a processor 440, I/O 420, peripheral device 430, and memory 450 (which is an example of a host).   Figure 4 discloses that the host may provide configuration data to be placed in the FPGA Memory Controller of Chilappagari for subsequent execution by the FPGA.  As is well known in the art, Field Programmable Gate Arrays are circuits that are programmed and executed in the field (customer site).
Chilappagari and Duwel are all in a similar field of endeavor as both relate to managing applications on a FPGA device.   Thus, it would have been obvious to one of ordinary skill in the 


Response to Remarks
Examiner thanks applicant for their remarks of December 14, 2020.   They have been fully considered and they are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) for rejection is made based on Chilappagari, Munday and Duwel.  See the office action above for further details.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is:
Stratix V Device Overview, published October 1, 2015, attached to this office action that describes the details of Altera’s Stratix V Device which is a FPGA disclosed as a possible option for the FPGA of Munday.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138    
                                                                                                                                                                                                    /William E. Baughman/Primary Examiner, Art Unit 2138